FILED
                            NOT FOR PUBLICATION                             JAN 24 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-30036

               Plaintiff - Appellee,             D.C. No. 6:09-cr-00008-DWM

  v.
                                                 MEMORANDUM *
ANTHONY SCOTT RICHARDS,

               Defendant - Appellant.



                    Appeal from the United States District Court
                            for the District of Montana
                    Donald W. Molloy, District Judge, Presiding

                            Submitted January 10, 2011 **

Before:        BEEZER, TALLMAN, and CALLAHAN, Circuit Judges.

       Anthony Scott Richards appeals from the 168-month sentence imposed

following his guilty-plea conviction for distribution of child pornography, in

violation of 18 U.S.C. § 2252A(a)(2). We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Richards contends that his sentence is unreasonable because it was greater

than necessary to accomplish the statutory purposes of sentencing when considered

in light of his significant mental health issues. The record reflects that the district

court carefully considered his mental condition and emotional state as part of its

analysis of the 18 U.S.C. § 3553(a) sentencing factors, and provided a well-

reasoned and thorough explanation for the sentence imposed. The district court did

not procedurally err, and the sentence is substantively reasonable under the totality

of the circumstances. See Gall v. United States, 552 U.S. 38, 51 (2007); see also

United States v. Carty, 520 F.3d 984, 991-93 (9th Cir. 2008) (en banc).

      AFFIRMED.




                                            2                                     10-30036